 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JOSE TRUJILLO,                                     Case No. 1:18-cv-00965-LJO-SAB

11                   Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS
12           v.
                                                        (ECF No. 9)
13   TARLOCHAN SINGH NARWAL, et al.,
                                                        DEADLINE: NOVEMBER 20, 2018
14                   Defendants.

15

16          On October 15, 2018, a notice of settlement was filed informing the Court that the parties

17 have reached settlement resolving this action.

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents on or before November 20, 2018.

21
     IT IS SO ORDERED.
22

23 Dated:        October 17, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    1
